DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 05/25/2021 is being considered in the examination of this application.
Election/Restrictions
3.	Applicant's election with traverse of invention/group I in the reply filed on 07/06/2022 is acknowledged. The traversal is on the ground(s) that “a search of all the claims would not impose a serious burden on the office” on p. 2-3 of the remarks. This is not found to be persuasive. The examiner clearly provided sufficient reasoning regarding the existing burden for examination of all the claims without a restriction requirement. As previously stated in the restriction requirement: “the process, for example, checking a state of the lock, and if the first position of the lock is in an initial position that is different from the open position, rotating the first position of the lock relative to the second portion from the initial position to the open position prior to inserting the keel-beam in the opening, rotating the first portion of the lock relative to the second portion of the lock from the closed to the open position to decouple the keel-beam from the wing. Additionally, the product requires features not required to be performed, for example, a hook configured to engage a second lock portion in the second position, the second lock portion, and the second lock portion forms a slot when the second lock portion is in the first position, the second lock portion comprises a spring cavity extending at least partially through the second lock portion along an axis, the lock comprises a spring disposed in the spring cavity and a clamp interposed between the spring and the first lock position, the spring urging the clamp into engagement with the first lock portion to resist rotation displacement of the descend lock portion relative to the first lock portion. These are just a few examples for demonstrating that the inventions are distinct inventions.”
Lastly, at the very least varying keyword queries for the method of assembly would be required, such as ‘inserting, rotating, etc.”. 
 The restriction requirement is deemed proper and is therefore made FINAL.
4.	Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention II. 
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first portion of the lock is rotatable relative to the second portion of the lock” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
6.	The disclosure is objected to because of the following informalities: 
a.	para. [0050]: the description of “shape of recess 130 matched and/or conforms to a shape of the recess 130” does not appear to be correct and should probably rewritten as intended by the applicant.
b.	paras. [0060]-[0061]: reference numeral 302 has been used to designate both an inner space as well as a second inner space.
c.	para. [0064]: the term “the third inner surface 308 of the first lock portion 122 forming the first end 222” should be rewritten as -- the third inner surface 308 of the first lock portion 122 forming the second end 224-- as seen in FIG. 3.
e.	para. [0068]: the term “the second lock portion 124 begins move away” should be rewritten as --the second lock portion 124 begins to move away--.
d.	para. [0071]: the term “when the second lock portion 124 is in the first position” should be rewritten as --when the second lock position 124 is in the second position-- per para. [0063].
e.	para. [0071]: the term “the term “when the second lock portion 124 is in the first position” should be rewritten as --when the second lock position 124 is in the second position-- as seen in FIG. 3.
Appropriate correction is required.
Claim Objections
7.	Claim 7 is objected to because of the following informalities:  
a.	Claim 7, line 2: the term “guide movement the clamp” should be rewritten as --guide movement of the clamp--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 15, lines 2-3, recites the limitation “the first position of the lock is rotatable relative to the second potion of the lock” rendering the claim vague and indefinite, since claim 14 recites the second portion of the lock being rotatable relative to the first portion of the lock. Per the applicant’s disclosure, it appears that the applicant intended on reciting the second portion of the lock is instead rotatable relative first portion of the lock, considering the first portion of the lock remains fixed and immobile. For the purpose of examination, the above-mentioned limitations shall be interpreted and examined as best understood. 

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (WO 2018/076470 A1), hereinafter “Ye”, references made to text is attached to the translation document.
13.	Regarding Claim 14, Ye discloses a lock mechanism (Abstract; lock 31 as seen in FIGS. 1-4) for a drone (100), comprising: 
an adapter (32) coupled to a first component (211) of the drone (100); and  -40 -Patent Attorney Docket No.: 522210US 
a lock (31) comprising a first portion (31a) positioned in a second component (11) of the drone 
(100) and a second portion (312) rotatably coupled to the first portion (31a), the second portion (312) configured to engage (FIG. 4) the adapter (32) and disengage (FIGS. 2-3) from the adapter (32) based on a position of the second portion (312) relative to the first portion (31a), 
wherein rotation of the second portion (312) of the lock (31) relative to the first portion (31a) 
changes the lock between (a) a first state (FIGS. 1 and 4) in which the lock (31) couples the first component (211) to the second component (11) and (b) a second state (FIGS. 2 and 3) in which the lock (31) decouples the first component (211) from the second component (11).
14.	Regarding Claim 15, Ye discloses the lock mechanism of claim 14, wherein the first portion (31a) of the lock is rotatable (rotatable about rotation axis 3115) relative to the second portion (312) of the lock between a first position (FIG. 3) and a second position (FIG. 4), the second portion (312) being substantially immobile (second portion being immobile as seen in FIG. 3) relative to the first portion (31a) in the first and second positions (FIGS. 3-4).
15.	Regarding Claim 16, Ye discloses the lock mechanism of claim 14, wherein the lock comprises a lever (3112) coupled to the second portion (312) of the lock and extending radially outward relative to a rotation axis (rotation axes 3115 and/or 3117), actuation of the lever changing the state of the lock (FIG. 4).
16.	Regarding Claim 17, Ye discloses the lock mechanism of claim 16, wherein the level (3112) is external (FIG. 3) to the second component (211) of the drone (100). 

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claim(s) 1-4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubb et al. (US 2019/0168872 A1), hereinafter “Grubb”, in view of Ye et al. (WO 2018/076470 A1), hereinafter “Ye”, references made to the text is attached in the translation document.
19.	Regarding Claim 1, Grub discloses a drone assembly (Abstract and para. [0060]; drone assembly 102 as seen in FIGS. 1-9), comprising:
	a wing (302); 
a keel-beam (202); 
an adapter (206) positioned on an end of the keel-beam (202); and 
a lock (230) configured (paras. [0065-[0067]) to receive the adapter (paras. [0065]-[0067]; a lock 230 receiving adapter 206 via forward shear pin bore 596 of the adapter 206 engaging forward shear pin bore 598 of lock 230, aft fastener 592 of adapter 206 engaging an aft threaded hole 594 of lock 230, and aft shear pin 596 of lock 230 engaging an aft shear pin bore 598 of adapter 206 as seen in FIGS. 5-) the lock comprising a first lock portion (210) coupled to the wing (302) and a second lock portion (212),
wherein the lock (230) is configured to (a) couple the keel-beam (202) to the wing (302) when the second lock portion (212) is in the engaged position (FIG. 9) and (b) decouple the keel-beam from the wing when the second lock portion is in the disengaged position (paras. [0006], [0065]; removing fastener 598 allows for second lock portion 212 to become disengaged and allowing keel-beam 202 to be uncoupled from the wing).
Grub is silent regarding the second lock portion being rotatable relative to the first lock portion as well as first and second positions of the second lock portion. 
Ye discloses a drone assembly (Ye Abstract and FIG. 1) comprising a lock configured to receive the adapter (adapter 32 positioned on end of beam 211), the lock (31) comprising a first lock portion (first lock portion 31a as seen in FIGS. 3-4) coupled to a component (11) and a second lock portion (312) rotatable relative to the first lock portion (31a) between a first position and a second position (FIGS. 3-4),
wherein the lock (31) is configured to (a) couple the keel-beam (211) to the component (11) when the second lock portion (312) is in the second position (FIGS. 1 and 4) and (b) decouple the keel-beam (211) from the component (11) when the second lock portion (312) is in the first position (FIGS. 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention of Grub to use the arrangement of Ye, as a known arrangement of a keel-beam locking mechanism for the purpose of optimizing a locking connection between a wing and keel-beam of a drone assembly and thereby facilitating the coupling and uncoupling the keal-beam from the wing that is conducive to the storability and transportability of a drone assembly as intended by a user of the drone. 
20.	Regarding Claim 2, modified Grub discloses (see Ye) the drone assembly of claim 1, wherein the adapter (32) comprises a hook (321) configured to engage (as summarized in FIG. 3 via elements 3211-3213) the second lock portion (312) when the second lock is the second position (FIGS. 1 and 4).
21.	Regarding Claim 3, modified Grub discloses (see Ye) the drone assembly of claim 2, wherein:
	the second lock portion (312) forms a slot (3113) extending transversely through the second lock portion (312), and 
	the hook (321) is movable through the slot (3113) when the second lock portion (212) is in the first position (FIG. 3). 
22.	Regarding Claim 4, modified Grub discloses (see Ye) the drone assembly of claim 1, wherein the first lock (31a) comprises an inner space (inner space of protrusion 315 of first lock 31a for attaching and accommodating second lock portion 312) in which the second lock portion (312) is positioned (FIG. 3).
23.	regarding Claim 10, modified Grub discloses (see Ye) the drone assembly of claim 1, wherein the lock comprises a lever (3112) coupled to the second lock portion (312) and extending radially outward relative to a rotation axis (a rotation axis such as axis 3115 and 3117 as seen in FIG. 3), actuator of the lever changing a position of the second lock portion (lever 3112 disclosed as an operation portion for changing a position of second lock portion 312 for locking beam 211).
24.	Regarding Claim 12, modified Grub discloses (see Ye) the drone assembly of claim 1, wherein the second lock portion (312) is rotatable across an angle that is sustainably 180 degrees from the first position to the second position (first lock portion being coupled to the first lock portion about rotation axis 3115 allows the second lock portion 312 to start from an angle such as zero degrees in a first position and up to an angle of 180 degrees where hook 321 of adapter 32 is engaged via the second lock portion 312 in the second position).

25.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubb et al. (US 2019/0168872 A1) and Ye et al. (WO 2018/076470 A1) as applied to claim 1 above, and further in view of Fisher et al. (US 2014/0312169 A1), hereinafter “Fisher”.
26.	Regarding Claim 13, modified Grub discloses the drone assembly of claim 1.
	Modified Grub is silent regarding a guide tube coupled to the wing.
	Fisher discloses a drone assembly (Abstract and FIG. 1) comprising a guide tube (guide tube 900 as seen ion FIGS. 9A-9B) coupled to the wing (112) and interposed between the lock (902) and an opening (para. [0035]) formed by the wing (112), the guide tube (900) configured to guide the keel-beam (102) as the adapter (adapter 610 as seen in FIG. 8) moves through the guide tube (900) from the opening to the lock (902).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Grub to use the arrangement of Fisher, as a known arrangement of a wing guide tube, keel-beam, lock and adapter for the purpose of optimizing the connection between a keel-beam and a wing of a drone assembly. 

Allowable Subject Matter
Claims 5-9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Schmittle (US 5941478 A) and Potez (FR 1059020 A) disclose keel-beam locking mechanism for aircrafts.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642